DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 recites the limitation “the interlaced network” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13, 15-18, 23-25 and 29 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yao et al. (CN 205512338).
Regarding claims 10 and 23, Yao et al. disclose an atomizer comprising:
a fluid transport element (10) configured as a rigid, porous monolith, the fluid transport element having a first end (E1) and a second end (E2);
a conductive mesh heater contacting at least a portion of an outer surface (E3) or at least partially circumferentially surrounding a portion of an outer surface (E3) of the fluid transport element between the first end and the second end of the fluid transport element. 
Quote from the Yao’s specification “Of course, in other embodiments, the heating element 20 may also be heating net is nickel chromium alloy material, at this time, the heating net can be flatly embedded in the porous body 10, or paved surface, or the porous body 10 heating mesh coil shape is embedded in the porous body 10, or reeled in porous body 10 surface.”

[AltContent: textbox (E3)][AltContent: textbox (E1)][AltContent: textbox (E1)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    605
    457
    media_image1.png
    Greyscale


Regarding claim 11, Yao et al. disclose the conductive mesh without showing the mesh is formed from a plurality of crossing conductive filaments.  However, this feature is seen to be an inherent teaching of that device since a mesh disclosed.  The only way to make a mesh is to form from a plurality of crossing conductive filaments.

Regarding claims 12, Yao et al. disclose the conductive mesh without showing the conductive mesh has a regular pattern of conductive filaments forming parallelograms surrounding open insulating spaces.  However, this feature is seen to be an inherent teaching of that device since a mesh disclosed.  The only way to make a mesh is to form from a plurality of parallel conductive filaments surrounding open insulating spaces.

Regarding claim 15, Yao et al. disclose the fluid transport element has an overall longitudinal length, and wherein the conductive mesh is present on about 10% to about 80% of the overall longitudinal length of the fluid transport element (see Fig. 4B).

Regarding claim 16, Yao et al. disclose the conductive mesh is present on about 30% to about 70% of the overall longitudinal length of the fluid transport element (see Fig 4B).

Regarding claims 17 and 29, Yao et al. disclose an aerosol delivery device (electronic cigarette) comprising an atomizer according to claims 10 and 23.

Regarding claim 18, Yao et al. substantially disclosed the claimed invention except a reservoir including an aerosol precursor composition, wherein the second end of the fluid transport element extends into the reservoir so as to be in contact with the aerosol precursor composition.  However, this feature is seen to be an inherent teaching of that device since a means (porous body 10) for absorbing an aerosol precursor composition (oil) is disclosed.  Therefore, the liquid oil must be in a reservoir for the electronic cigarette to function as intended.

	Regarding claim 24, Yao et al. disclose the conductive mesh heater is completely circumferentially surrounding the portion of the outer surface of the fluid transport element between the first end and the second end of the fluid transport element (see Fig. 4B).

Regarding claim 25, Yao et al. disclose the fluid transport element has an overall longitudinal length defined between the first end and the second end thereof, and wherein the portion of the outer surface of the fluid transport element between the first end and the second end which the conductive mesh heater is contacting and at least partially circumferentially surrounding encompasses about 10% to about 80% of an overall longitudinal length of the fluid transport element (see Fig. 4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (CN 205512338).
Yao et al. substantially disclosed the claimed invention except the insulating spaces have an average individual area in the range of about 0.01 µm2 to about 2 mm2.
	It would have been obvious to one having ordinary skill in the art at the time the invention was to made to provide the insulating spaces in the range of about 0.01 µm2 to about 2 mm2 for optimum performance, since it has been held that where the general conditions of a claim a are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 19-22, 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2832